Citation Nr: 1439128	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-31 061	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, to include sacroiliac joint and coccyx pain.  


REPRESENTATION

Veteran represented by:	Kevin Janey, Agent


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1988 to February 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina.  Jurisdiction of this claim is with the VA Regional in Roanoke, Virginia (RO).  


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO on June 23, 2014.  A June 12, 2014 report of general information noted that the Veteran called and requested that her hearing date be rescheduled at a later date because she was unable to make the trip to Roanoke, due to her physical condition.  38 C.F.R. § 20.704 (2013).  A review of the record indicates that the Veteran's June 2014 hearing was cancelled and was not thereafter rescheduled.  As the Veteran's requested hearing has not yet been conducted, this matter is remanded to schedule the Veteran for a Travel Board hearing per her request.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).  

Accordingly, the case is remanded for the following action:

The Veteran must be scheduled for the next Travel Board hearing at the RO.  The RO must notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013). 

No action is required by the Veteran until she receives further notice; however, she 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

